DETAILED ACTION
This office action is in response to communications filed on March 9, 2021, concerning application number 16/528,770.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are currently pending.
Response to Arguments
Applicant's arguments filed March 9, 2021, have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two colors, particularly on the two hemispheres requires a transition at the border of the hemispheres giving a distinct transition; the distinct transition provides for visual inspection wherein the transition between the two hemispheres would be visible providing a more distinct indication) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues that Huang teaches a gradient and does not teach two colors. Examiner respectfully disagrees. Huang discloses individual hemispheres that are arranged around the outer edge of the roller. These hemispheres are a different color. Therefore, Huang discloses a first hemisphere and a second hemisphere being a first color and a second color, respectively.
Specification
Amendment to the Specification filed on March 9, 2021, obviates the objections to the Specification raised in the office action mailed on December 9, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Forberg (US 4,895,340) in view of Huang (CN 108114340, machine translation).
Regarding claim 1, Forberg discloses a roller clamp apparatus (ann. figs. 1, 2, and 3; and figs. 4, and 5 illustrate a roller clamp apparatus) comprising: a clamp housing (1) , the clamp housing (1) having a front side, a back side, a left side, a right side, a top side, and a bottom side defining a clamp inside, a 

    PNG
    media_image1.png
    467
    735
    media_image1.png
    Greyscale

FORBERG – ANNOTATED FIGURE 1

    PNG
    media_image2.png
    254
    449
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    470
    media_image3.png
    Greyscale

FORBERG – ANNOTATED FIGURES 2 and 5
Forberg substantially discloses the instant invention as claimed, except a first hemisphere and a second hemisphere of each of the left face, the right face, and the perimeter face being a first color and a second color, respectively.
Huang teaches wheel (7) with a first hemisphere (ann. fig. 2) and a second hemisphere (ann. fig. 2) of each of the left face, the right face, and the perimeter face being a first color and a second color (the first and second hemispheres have different colors, machine translation p. 3 lines 19-21 describes the hemispheres where each hemisphere has a multiple colors that are gradual) respectively.

    PNG
    media_image4.png
    335
    646
    media_image4.png
    Greyscale

HUANG – ANNOTATED FIGURE 2
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the wheel, as disclosed by Forberg, by adding a plurality ribs in the shape of hemispheres on a perimeter of a wheel and each hemisphere has a different gradation of a color, as taught by Huang, for the purpose of indicating for a nurse and doctor when checking fast flow of an appropriate range. (Huang machine translation p. 3 lines 20-21).
Regarding claim 3, Forberg teaches a plurality of ribs (10) coupled to the wheel (8), the plurality of ribs (11) being coupled to the perimeter face (ann. fig. 2).
Regarding claim 4, Forberg discloses the medial portion of the back side angling towards the front side from the top side to the bottom side. (Forberg ann. fig. 1 illustrates a medial portion of the back side angling towards the front side
Regarding claim 5, Forberg discloses the front side having a flared top front portion adjacent the top side, a ramped front portion adjacent the top front portion, and a straight bottom front portion extending to the bottom side, the lateral portions of the back side each having a flared top lateral portion adjacent the top side, a ramped lateral portion adjacent the top lateral portion, and a straight 
Regarding claim 6, Forberg discloses the top aperture being plus-shaped. (Forberg ann. fig. 2 illustrates a plus-shaped top aperture).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg (US 4,895,340) in view of Huang (CN 108114340, machine translation), as applied in claim 1 above, and Adelberg (US 4,725,037).
Regarding claim 2, Forberg, as modified in claim 1 above, substantially discloses the instant invention as claimed, except discloses each of the left face and the right face being chamfered adjacent the perimeter face.
Adelberg teaches each of the left face (16) and the right face (16) being chamfered adjacent the perimeter face (12). (Adelberg fig. 1).

    PNG
    media_image5.png
    315
    582
    media_image5.png
    Greyscale

ADLBERG – FIGURE 1
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the wheel, as disclosed by Forberg as modified in claim 1, by adding a chamfer on a wheel, as taught by Adelberg, for the purpose of improving resistance to tug abuse when the wheel is in the flow modulating mode or position. (Adelberg col. 4 line 48-53).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg (US 4,895,340) in view of Huang (CN 108114340, machine translation), as applied in claim 1 above, and Kulle et al. (US 4,406,440, hereinafter “Kulle”).
Regarding claim 7, Forberg, as modified in claim 1 above, substantially discloses the invention as claimed, except an annual stopper configured to fit onto the IV tube. 
Kulle teaches an annular stopper (62a), the stopper (62a) being elasticized and configured to fit onto a tube (56) to support a bottom side of a clamp housing (20). (Kulle, fig. 1; and col. 6 lines 11-24).

    PNG
    media_image6.png
    114
    498
    media_image6.png
    Greyscale

KULLE – FIGURE 1
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the tubing, as disclosed by Forberg, by adding a stopper to the end of a tubing, as taught by Adelberg, for the purpose of holding a tube to secure a tubing. (Adelberg col. 6 line 13).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Forberg (US 4,895,340) in view of Huang (CN 108114340, machine translation), as applied in claim 1 above, in further view of Adelberg (US 4,725,037), and in further view of Kulle et al. (US 4,406,440, hereinafter “Kulle”).
Regarding claim 8, Forberg discloses a roller clamp apparatus (ann. figs. 1, 2, and 3; and figs. 4, and 5 illustrate a roller clamp apparatus) comprising: a clamp housing (1), the clamp housing (1) having a front side, a back side, a left side, a right side, a top side, and a bottom side defining a clamp inside, a plus- shaped top aperture extending through the top side to the clamp inside, a roller slot (5) extending through the front side to the clamp inside from proximal the top side to proximal the bottom side, the back side having a raised medial portion and a pair of lateral portions, the bottom side having a bottom aperture extending through the medial portion, the front side having a flared top front portion adjacent the top side, a ramped front portion adjacent the top front portion, and a straight bottom front portion extending to the bottom side, the lateral portions of the back side each having a flared top lateral portion adjacent the top side, a ramped lateral portion adjacent the top lateral portion, and a straight bottom lateral portion extending to the bottom side, the medial portion of the back side having a flared top medial portion adjacent the top side, a ramped medial portion adjacent the top medial portion, and an angled bottom medial portion extending to, and angling down towards, the bottom side, the clamp housing (1) being configured to receive an IV tube (6) passing through the top aperture and out the bottom aperture along the medial portion; a roller (8) coupled to the clamp housing (1), the roller (8) comprising: a wheel (8), the wheel (8) having a left face, a right face, and a perimeter face, each of the left face and the right face being chamfered adjacent the perimeter face, the wheel (8) partially extending through the roller slot (5), a first hemisphere and a second hemisphere of each of the left face, the right face; a plurality of ribs (10) coupled to the wheel (8), the plurality of ribs (10) being coupled to the perimeter face; and an axle coupled to the wheel, the axle centrally extending through each of the left face and the right face, the axle being coupled within the clamp inside between the front 
Forberg substantially discloses the instant invention as claimed, except a first hemisphere and a second hemisphere of each of the left face, the right face, and the perimeter face being a first color and a second color, respectively; each of the left face and the right face being chamfered adjacent the perimeter face; and an annual stopper configured to fit onto the IV tube.
Huang teaches wheel (7) with a first hemisphere (ann. fig. 2) and a second hemisphere (ann. fig. 2) of each of the left face, the right face, and the perimeter face being a first color and a second color; and exposing the first hemisphere through the roller slot and the wheel in the engaged position exposing the second hemisphere through the roller slot (the first and second hemispheres have different colors, machine translation p. 3 lines 19-21 describes the hemispheres where each hemisphere has a multiple colors that are gradual; the hemispheres are visible in different positions) respectively.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the wheel, as disclosed by Forberg, by adding a plurality ribs in the shape of hemispheres on a perimeter of a wheel and each hemisphere has a different gradation of a color, as taught by Huang, for the purpose of indicating for a nurse and doctor when checking fast flow of an appropriate range. (Huang machine translation p. 3 lines 20-21).
Forberg, as modified above, substantially discloses the instant invention as claimed, except discloses each of the left face and the right face being chamfered adjacent the perimeter face; and an annual stopper configured to fit onto the IV tube.
Adelberg teaches each of the left face (16) and the right face (16) being chamfered adjacent the perimeter face (12). (Adelberg fig. 1).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the wheel, as disclosed by Forberg as modified in claim 1, by adding a chamfer on a wheel, as taught by Adelberg, for the purpose of improving resistance to tug abuse when the wheel is in the flow modulating mode or position. (Adelberg col. 4 line 48-53).
Forberg, as modified above, substantially discloses the invention as claimed, except an annual stopper configured to fit onto the IV tube. 
Kulle teaches an annular stopper (62a), the stopper (62a) being elasticized and configured to fit onto a tube (56) to support a bottom side of a clamp housing (20). (Kulle, fig. 1; and col. 6 lines 11-24).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the tubing, as disclosed by Forberg, by adding a stopper to the end of a tubing, as taught by Adelberg, for the purpose of holding a tube to secure a tubing. (Adelberg col. 6 line 13).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753